EXAMINER’S AMENDMENT

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview 
with Ms. Michelle Murray (Reg. No. 68, 737) on 07/18/2022. 

This listing of claims will replace all prior versions and listings of claims in the application.

1.	(Currently Amended)	A system, comprising: 
 	at least one processor configured to:
 	scan unassigned loads through multiple channels of a multi-channel voltage regulator, to determine a channel utilization level;  	produce a power supply design comprising determining whether to select the multi-channel voltage regulator for a power supply design based on the channel utilization level; 
	in response to determining that the channel utilization level is more than a predetermined number of channel loads, assign loads to channels of the multi-channel voltage regulator;
	produce power supply designs for multi-channel voltage regulators to which loads have been assigned;
		assign remaining unassigned loads to single channel voltage regulators; and
 		send the power supply design. 

	2.	(Original)	The system of claim 1, further comprising a database configured to store information comprising characteristics of a plurality of components including the multi-channel voltage regulator, wherein the at least one processor is further configured to: 	receive design parameters indicating a plurality of power supply loads;
 	query the database for at least some of the characteristics of the plurality of components, based on the design parameters; and
	receive, from the database, characteristics of the multi-channel voltage regulator, after querying the database.

3.	(Previously Presented)	The system of claim 1, wherein the power supply design is a first power supply design, and wherein the at least one processor is further configured to:  	produce a second power supply design having a single-channel voltage regulator; and 	send the second power supply design. 
4.	(Cancelled)	

5.	(Currently Amended)	The system of claim [[4]] 1, wherein the predetermined number of channel loads is 50%.

6.	(Cancelled)	

7.	(Previously Presented)	The system of claim 1, wherein the at least one processor is further configured to: 
discard the multi-channel voltage regulator from further consideration in response to determining that the channel utilization level is less than a threshold number of channels.

8.	(Previously Presented)	The system of claim 7, wherein the threshold number of channels is 50%.

	9.	(Currently Amended)	A method, comprising: 
 	scanning, by at least one processor, unassigned loads through multiple channels of a multi-channel voltage regulator, to determine a channel utilization level;  	 producing, by the at least one processor, a power supply design, comprising determining whether to select the multi-channel voltage regulator for a power supply design based on the channel utilization level;  	in response to determining that the channel utilization level is less than a threshold number of channels, discarding the multi-channel voltage regulator from further consideration; 	generating power supply designs for multi-channel voltage regulators to which loads have been assigned; 
assigning remaining unassigned loads to single channel voltage regulators; and
 		sending, by the at least one processor, the power supply design.

	10.	(Original)	The method of claim 9, further comprising: 		receiving design parameters indicating a plurality of power supply loads;
 	querying a database for at least some of characteristics of a plurality of components, based on design parameters; and
	receiving, from the database, characteristics of the multi-channel voltage regulator, after querying the database.

11.	(Previously Presented)	The method of claim 9, further comprising:
 	in response to determining that the channel utilization level is more than a predetermined number of channel loads, assigning loads to channels of the multi-channel voltage regulator.

12.	(Original)	The method of claim 11, further comprising:
	computing a score for the unassigned loads as a function of a number of channels of the multi-channel voltage regulator to which unassigned loads can be assigned based on electrical characteristics of the channels and the unassigned loads; and
	wherein assigning loads to channels of the multi-channel voltage regulator comprises assigning loads based on their scores.

13.	(Previously Presented)	The method of claim 11, wherein the predetermined number of channel loads is 50%.

14.	(Cancelled)	

15.	(Currently Amended)	The method of claim [[14]] 9, wherein the threshold number of channels is 50%.

16.	(Cancelled)	

17.	(Currently Amended)	A non-transitory computer readable storage medium storing a program for execution by at least one processor, the program causing the at least one processor to:
scan unassigned loads through multiple channels of a multi-channel voltage regulator, to determine a channel utilization level;  	 produce a power supply design comprising determining whether to select the multi-channel voltage regulator for a power supply design based on the channel utilization level;  	assign loads to channels of the multi-channel voltage regulator, in response to determining that the channel utilization level is more than a predetermined number of channel loads;  	compute scores for unassigned loads as a function of a number of channels of the multi-channel voltage regulator, based on electrical characteristics of the channels and a load of an unassigned load; 
	assign loads to channels of the multi-channel voltage regulator based on scores for the unassigned load; and
 		send the power supply design.

	18.	(Original)	The non-transitory computer readable storage medium of claim 17, wherein the program further causes the at least one processor to: 	receive design parameters indicating a plurality of power supply loads;
 	query a database for at least some characteristics of a plurality of components, based on design parameters; and
	receive, from a database, characteristics of the multi-channel voltage regulator, after querying the database.

19-20.	(Cancelled)
	
REASONS FOR ALLOWANCE
	
Claims 1-3, 5, 7-13, 15, 17, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The terminal disclaimer filed 05/09/2022 has been approved. 
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 9, and 18.

The features as recited in independent claim 1: “produce a power supply design comprising determining whether to select the multi-channel voltage regulator for a power supply design based on the channel utilization level; in response to determining that the channel utilization level is more than a predetermined number of channel loads, assign loads to channels of the multi-channel voltage regulator; produce power supply designs for multi-channel voltage regulators to which loads have been assigned; assign remaining unassigned loads to single channel voltage regulators; and send the power supply design”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

The features as recited in independent claim 9: “producing, by the at least one processor, a power supply design, comprising determining whether to select the multi-channel voltage regulator for a power supply design based on the channel utilization level; in response to determining that the channel utilization level is less than a threshold number of channels, discarding the multi-channel voltage regulator from further consideration; generating power supply designs for multi-channel voltage regulators to which loads have been assigned; assigning remaining unassigned loads to single channel voltage regulators; and sending, by the at least one processor, the power supply design”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

The features as recited in independent claim 17: “produce a power supply design comprising determining whether to select the multi-channel voltage regulator for a power supply design based on the channel utilization level; assign loads to channels of the multi-channel voltage regulator, in response to determining that the channel utilization level is more than a predetermined number of channel loads; compute scores for unassigned loads as a function of a number of channels of the multi-channel voltage regulator, based on electrical characteristics of the channels and a load of an unassigned load; assign loads to channels of the multi-channel voltage regulator based on scores for the unassigned load; and send the power supply design”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”



Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



	/VAN H NGUYEN/Primary Examiner, Art Unit 2199